UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6725



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAYMOND CHERISSON, a/k/a Haitian James,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CR-94-97)


Submitted:   June 28, 2006                 Decided:   August 23, 2006


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Remanded by unpublished per curiam opinion.


Raymond Cherisson, Appellant Pro Se. Christine Blaise Hamilton,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Raymond Cherisson seeks to appeal the district court’s

July 8, 2004 dismissal of his “Motion for habeas corpus relief

and/or Rule 60(b),” which motion Cherisson filed on March 16, 2004.

Cherisson filed his notice of appeal on April 18, 2005, over nine

months after the district court’s dismissal of the motion, together

with a separate motion of the same date to file his notice of

appeal out of time.       As the district court had not ruled on

Cherisson’s motion to file an untimely appeal of the July 8, 2004

order dismissing his Fed. R. Civ. P. 60(b) motion, we remanded the

case to the district court for action on the outstanding motion.

The   district   court   apparently   believed   that   Cherisson   was

attempting to file an extension of time to appeal its April 8, 2005

order dismissing another motion Cherisson had filed, rather than

the order identified by Cherisson in his motion and notice of

appeal, and by this Court in our previous opinion. Accordingly, we

again remand this case to the district court for the limited

purpose of ruling on Cherisson’s April 18, 2005 motion to file an

untimely appeal from the July 8, 2004 order dismissing Cherisson’s

Rule 60(b) motion.



                                                              REMANDED




                                - 2 -